Citation Nr: 1635544	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  15-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has unverified service in the Korean War.  According to the appellant, the Veteran's former spouse, the Veteran died on December [redacted], 2001.  The appellant now claims eligibility for VA death benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1954 and divorced in February 1977.

2.  The appellant remarried in June 1977, and that marriage ended with the death of her second spouse.

3.  The Veteran died in December 2001, after the appellant's second marriage ended.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In this case, the appellant has been informed of the reasons for denial of her claim, and she has been afforded full opportunity to present information, evidence, and argument on her behalf.  The Board finds that these actions are sufficient to satisfy any due process owed her.  As explained in more detail below, the law, and not the evidence, is dispositive of the claim; as such, the duties imposed by VA's duty to notify and assist are not applicable.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant asserts that she is entitled to VA death benefits.  In her application she noted that she and the appellant divorced in 1977, but that her relationship to the Veteran was that of his wife.  Although the appellant acknowledges that she and the Veteran were divorced at the time of his death, she contends that she still should be recognized as the surviving spouse because their divorce was due to the Veteran's misconduct, namely, verbal abuse.  In support of her claim, the appellant has submitted a written statement attesting to the fact that the Veteran was abusive.    

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2015).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, there is nothing to dispute that the Veteran and appellant were married in December 1954 and divorced in February 1977.  The appellant has asserted this in her written statements and the record contains no evidence that contests this.  The appellant also noted in her application that she remarried in June 1977 and that her second marriage ended with her spouse's death.  Thus, the appellant was not the Veteran's surviving spouse when he died in December 2001, as they had divorced.  

The Board has considered the appellant's contentions but notes that this case does not turn on a finding of misconduct on the part of the Veteran.  The provisions pertaining to whether a separation was due to the fault of the veteran, without any fault on the part of the surviving spouse, are applicable in determining whether married parties continued to cohabitate during their marriage.  See 38 C.F.R. § 3.53(a).  This regulation presupposes that the parties were married.  Thus, although a separation due to abuse, without termination of the marriage may entitle a claimant to benefits, in this case, the Veteran and the appellant had divorced.  A divorce terminates the marriage, and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53(a).  Furthermore, the appellant remarried after the divorce and the Veteran remained divorced for the remainder of his life, and purportedly had his marital status characterized as "divorced" on his death certificate.  For these reasons, although the appellant's divorce may well have been precipitated, at least in part, to abuse perpetrated by the Veteran, there is no basis to award death benefits under the applicable laws and regulations. 

While the Board is sympathetic to the arguments presented by the appellant, the law is clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board has no alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the "surviving spouse" of the Veteran for purposes of receiving VA death benefits. 


ORDER

Entitlement to VA death benefits is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


